692 So.2d 971 (1997)
William D. WILSON, Appellant,
v.
STATE of Florida, Appellee.
No. 96-05324.
District Court of Appeal of Florida, Second District.
April 25, 1997.
*972 PER CURIAM.
Appellant, William D. Wilson, seeks review of the summary denial of his postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse because the trial court failed to address and refute Wilson's claim that his plea was involuntary because the plea agreement was not enforced, and as a consequence, he did not receive the agreed upon jail credit. The trial court dismissed the motion as successive and attached a prior order denying a motion for jail credit filed pursuant to rule 3.800 and the plea colloquy. Wilson's claim that his plea was involuntary is not equivalent to his claim that he deserved additional jail credit. Therefore, his postconviction motion is not successive as the voluntariness of his plea was not determined in the prior order. The court must review Wilson's claim on its merits.
Accordingly, we reverse. On remand, should the trial court again deny the motion, it must attach portions of the record which refute Wilson's claim. See Becton v. State, 668 So.2d 1107 (Fla. 2d DCA 1996).
Reversed and remanded.
SCHOONOVER, A.C.J., and QUINCE and NORTHCUTT, JJ., concur.